Exhibit 10-2
THIRD AMENDMENT
THIRD AMENDMENT, dated as of September 28, 2009 (this “Amendment”), to the
Competitive Advance and Revolving Credit Agreement, dated as of February 27,
2004 and effective as of March 15, 2004, as amended by the First Amendment
thereto, dated as of February 28, 2007 and effective as of March 15, 2007 and as
further amended by the Second Amendment thereto, dated as of October 23, 2008
and effective as of October 31, 2008 (as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among GANNETT
CO., INC., a Delaware corporation (“Gannett”), the several banks and other
financial institutions parties to the Credit Agreement (the “Lenders”), BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), JPMORGAN CHASE BANK, N.A., as syndication agent, LLOYDS TSB BANK PLC
AND SUNTRUST BANK, as Documentation Agents, and Banc of America Securities LLC
and J.P.Morgan Securities Inc. as joint lead arrangers and joint bookrunners.
W I T N E S S E T H:
WHEREAS, Gannett has requested certain amendments to the Credit Agreement;
WHEREAS, the parties are willing to consent to the requested amendments on the
terms and conditions contained herein;
NOW THEREFORE, the parties hereto hereby agree as follows:
1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
2. Amendments to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended as follows:
(i) by adding the following new definitions, to appear in proper alphabetical
order:
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund its portion of any Borrowing, or any portion
of its participation in any Letter of Credit, within three Business Days of the
date on which it shall have been required to fund the same, unless the subject
of a good faith dispute between Gannett and such Lender, (b) notified Gannett,
the Administrative Agent, the Issuing Lender or any other Lender in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally, (c) failed, within three
Business Days after written request by the Administrative Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans (unless the subject of a good faith dispute between
Gannett and such Lender) and participations in then outstanding Letters of
Credit; provided that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent, (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute),
or (e) (i) been (or has a parent company that has been) adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless in the case of any
Lender referred to in this clause (e) Gannett, the Administrative Agent and the
Issuing Lender shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder. For the avoidance of doubt, a Lender shall not be deemed to be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in such Lender or its parent by a Governmental Authority.

 

 



--------------------------------------------------------------------------------



 



“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Five-Year
Commitment Period.
“Five-Year Extensions of Credit”: as to any Five-Year Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Five-Year
Loans held by such Five-Year Lender then outstanding and (b) such Five-Year
Lender’s Five-Year Commitment Percentage of the L/C Obligations then
outstanding.
“Issuing Lender”: Bank of America, N.A. and any other Five-Year Lender selected
by Gannett and approved by the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned) that has agreed in its sole discretion to act
as an “Issuing Lender” hereunder, or any of their respective affiliates, in each
case in its capacity as issuer of any Letter of Credit. Each reference herein to
“the Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.
“L/C Commitment”: $100,000,000.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 2.20(e).
“L/C Participants”: the collective reference to all the Five-Year Lenders other
than the Issuing Lender.
“Letters of Credit”: as defined in Section 2.20(a).
“Reimbursement Obligation”: the obligation of Gannett to reimburse the
applicable Issuing Lender pursuant to Section 2.20(e) for amounts drawn under
Letters of Credit.
“Third Amendment”: the Third Amendment to the Agreement dated as of
September 28, 2009, among Gannett, the Lenders and the Administrative Agent.
“Third Amendment Effective Date”: the date on which the conditions precedent set
forth in paragraph 24 of the Third Amendment shall have been satisfied or
waived.
(ii) by deleting the definition of “Aggregate Commitment Percentage” in its
entirety and inserting in lieu thereof the following:
“Aggregate Commitment Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Loans and
Letters of Credit then outstanding constitutes of the aggregate principal amount
of the Loans and Letters of Credit then outstanding).

 

2



--------------------------------------------------------------------------------



 



(iii) by deleting the definition of “Borrowing” in its entirety and inserting in
lieu thereof the following:
“Borrowing”: a group of Loans of a single Type made by the Lenders (or, in the
case of a Competitive Borrowing, by the Lender or Lenders whose Competitive Bids
have been accepted pursuant to Section 2.3) on a single date and as to which a
single Interest Period is in effect or, where applicable, the issuance of a
Letter of Credit.
(iv) by deleting the definition of “Commitment Utilization Percentage” in its
entirety and inserting in lieu thereof the following:
“Commitment Utilization Percentage”: on any day, the percentage equivalent of a
fraction (a) the numerator of which is the sum of the aggregate outstanding
principal amount of all Loans and Letters of Credit and (b) the denominator of
which is the Total Commitments (or, on any day after termination of the
Commitments under a Facility with outstanding Loans or Letters of Credit, the
Total Commitments in effect immediately preceding such termination).
(v) by deleting the definition of “Five-Year Available Commitment” in its
entirety and inserting in lieu thereof the following:
“Five-Year Available Commitment”: as to any Five-Year Lender at any time, the
excess, if any, of (a) such Five-Year Lender’s Five-Year Commitment then in
effect over (b) such Five-Year Lender’s Five-Year Extensions of Credit then
outstanding.
(vi) by deleting the definition of “Five-Year Commitment” in its entirety and
inserting in lieu thereof the following:
“Five-Year Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Five-Year Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Five-Year Commitment” opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Acceptance or New Lender Supplement pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.
(vii) by deleting the definition of “Five-Year Commitment Percentage” in its
entirety and inserting in lieu thereof the following:
“Five-Year Commitment Percentage”: as to any Five-Year Lender at any time, the
percentage which such Five-Year Lender’s Five-Year Commitment then constitutes
of the aggregate Five-Year Commitments (or, at any time after the Five-Year
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Five-Year Lender’s Five-Year Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the Five-Year
Extensions of Credit then outstanding).
(viii) by deleting the definition of “Five-Year Facility” in its entirety and
inserting in lieu thereof the following:
“Five-Year Facility”: the Five-Year Commitments and the Five-Year Extensions of
Credit made thereunder.

 

3



--------------------------------------------------------------------------------



 



(ix) by deleting the definition of “Obligations” in its entirety and inserting
in lieu thereof the following:
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and creation of Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, of Gannett, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of Gannett to the Administrative Agent or to any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any Guarantee Agreement, the Letters of Credit or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by Gannett pursuant hereto) or otherwise.
(x) by deleting the definition of “Total Extensions of Credit” in its entirety
and inserting in lieu thereof the following:
“Total Extensions of Credit”: at any time, the aggregate amount of all Loans and
L/C Obligations outstanding at such time.
3. Amendment to Section 2.1. Section 2.1 of the Credit Agreement is hereby
amended by deleting existing paragraph (b) in its entirety and inserting in lieu
thereof the following new paragraph (b):
“(b) Subject to the terms and conditions hereof, each Five-Year Lender severally
agrees to make revolving credit loans (“Five-Year Loans”) to Gannett from time
to time during the Five-Year Commitment Period in an aggregate principal amount
at any one time outstanding which, when added to such Lender’s Five-Year
Commitment Percentage of the L/C Obligations then outstanding, does not exceed
the amount of such Lender’s Five-Year Commitment. During the Five-Year
Commitment Period, Gannett may use the Five-Year Commitments by borrowing,
prepaying the Five-Year Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. Notwithstanding anything to the
contrary contained in this Agreement, in no event (after giving effect to the
use of proceeds of any Borrowing) shall (i) the amount of any Lender’s Five-Year
Commitment Percentage multiplied by the amount of a Borrowing of Five-Year Loans
exceed such Lender’s Five-Year Available Commitment at the time of such
Borrowing or (ii) the aggregate amount of Five-Year Extensions of Credit and
Five-Year Competitive Loans at any one time outstanding exceed the aggregate
Five-Year Commitments then in effect of all Lenders.”
4. Amendment to Section 2.3. Section 2.3 of the Credit Agreement is hereby
amended by deleting existing clause (iii) of paragraph (f) thereof in its
entirety and inserting in lieu thereof the following new clause (iii):
“(iii) if made under the Five-Year Facility, the aggregate principal amount of
the Competitive Bids accepted by Gannett may not exceed the lesser of (A) the
principal amount set forth in the related Competitive Bid Request and (B) the
excess, if any, of the aggregate Five-Year Commitments of all Five-Year Lenders
then in effect over the aggregate principal amount of all Five-Year Extensions
of Credit outstanding immediately prior to the making of such Competitive
Loans,”
5. Amendment to Section 2.4. Section 2.4 of the Credit Agreement is hereby
amended by deleting the existing second sentence thereof in its entirety and
inserting in lieu thereof the following new sentence:
“Gannett shall have the right, upon not less than two Business Days’ notice to
the Administrative Agent, to terminate the Five-Year Commitments when no
Five-Year Loans or Letters of Credit are then outstanding or, from time to time,
to reduce the unutilized portion of the Five-Year Commitments.”

 

4



--------------------------------------------------------------------------------



 



6. Amendment to Section 2.9. Section 2.9 of the Credit Agreement is hereby
amended by deleting existing paragraph (e) in its entirety and inserting in lieu
thereof the following new paragraph (e):
“(e) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.9 plus 1% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 1% and (ii) to the extent permitted under
applicable law, if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any fee or other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 1%, in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (as well after as before judgment).”
7. Amendment to Section 2.14. Section 2.14 of the Credit Agreement is hereby
amended by:
(i) deleting existing clause (i) of paragraph (a) thereof in its entirety and
inserting in lieu thereof the following new clause (i):
“(i) shall subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or Issuing Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.15 and changes in the rate of tax on the overall net income
of such Lender or Issuing Lender);”
(ii) deleting in its entirety the continuation of the sentence in paragraph
(a) beginning “and the result” which follows clause (iii) thereof and inserting
in lieu thereof the following:
“and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, Gannett shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable.”
(iii) deleting existing paragraph (b) in its entirety and inserting in lieu
thereof the following new paragraph (b):
“(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 15 days after
submission by such Lender to Gannett (with a copy to the Administrative Agent)
of a written request therefor, Gannett shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such reduction; provided
that Gannett shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than 30 days prior to the date that such
Lender notifies Gannett of such Lender’s intention to claim compensation
therefor; and provided further that, if the circumstances giving rise to such
claim have a retroactive effect, then such 30 day period shall be extended to
include the period of such retroactive effect.”

 

5



--------------------------------------------------------------------------------



 



8. Amendment to Section 2.15. Section 2.15 of the Credit Agreement is hereby
amended by:
(i) deleting existing paragraph (a) in its entirety and inserting in lieu
thereof the following new paragraph (a):
“(a) All payments made by Gannett under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement). If
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent, the Issuing
Lender or any Lender hereunder, the amounts so payable to the Administrative
Agent, the Issuing Lender or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent, the Issuing Lender or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that Gannett shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
the Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from Gannett with
respect to such Non-Excluded Taxes pursuant to this paragraph.”
(ii) deleting existing paragraph (e) in its entirety and inserting in lieu
thereof the following new paragraph (e):
“(e) If the Administrative Agent, the Issuing Lender or any Lender receives a
refund in respect of any amounts paid by Gannett pursuant to this Section 2.15,
which refund in the reasonable judgment of such Administrative Agent, Issuing
Lender or such Lender is allocable to such payment, it shall pay the amount of
such refund to Gannett, net of all reasonable out-of-pocket expenses of the
Administrative Agent, the Issuing Lender or such Lender, provided however, that
Gannett, upon the request of such Lender, Issuing Lender or the Administrative
Agent, agrees to repay the amount paid over to Gannett to the Administrative
Agent, the Issuing Lender or such Lender in the event such Administrative Agent,
Issuing Lender or the Lender is required to repay such refund. Nothing contained
herein shall interfere with the right of the Administrative Agent or any Lender
to arrange its tax affairs in whatever manner it deems fit nor oblige the
Administrative Agent, the Issuing Lender or any Lender to apply for any refund
or to disclose any information relating to its affairs or any computations in
respect thereof.”
9. Amendment to Section 2.17. Section 2.17 of the Credit Agreement is hereby
amended by deleting existing Section 2.17 in its entirety and inserting in lieu
thereof the following new Section 2.17:
“Section 2.17. Change of Lending Office. Each Lender and each Issuing Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.14 or 2.15(a) with respect to such Lender or Issuing Lender, it will,
if requested by Gannett, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of Gannett or the rights of any Lender or Issuing Lender pursuant to
Section 2.14 or 2.15(a).”

 

6



--------------------------------------------------------------------------------



 



10. Amendment to Section 2.19. Section 2.19 of the Credit Agreement is hereby
amended by deleting existing paragraph (c) in its entirety and inserting in lieu
thereof the following new paragraph (c):
“(c) Any such reduction of the Commitments pursuant to this Section 2.19 shall
be accompanied by prepayment of the Loans (except for any then outstanding
Competitive Loans, as to which such reduction shall be accompanied by cash
collateralization of such Competitive Loans) to the extent, if any, that the
aggregate principal amount of the then outstanding Loans exceeds the aggregate
amount of the Commitments as so reduced. If, after giving effect to the
prepayment of Loans pursuant to the preceding sentence, the Total Extensions of
Credit exceed the aggregate amount of the Commitments as so reduced, then
Gannett shall, to the extent of the balance of such excess, replace outstanding
Letters of Credit and/or deposit an amount in cash equal to such excess in a
cash collateral account established with the Administrative Agent for the
benefit of the Lenders on terms and conditions satisfactory to the
Administrative Agent. The application of any prepayment pursuant to this
paragraph (c) shall be made, first, to ABR Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under this paragraph (c) (except in the case
of Loans that are ABR Loans) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.”
11. Amendment to Article II. Article II of the Credit Agreement is hereby
amended by adding the following new Section 2.20 at the end thereof as follows:
“Section 2.20 (a) L/C Commitment. (i) Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the L/C
Participants set forth in Section 2.20(e), agrees to issue letters of credit
(“Letters of Credit”) for the account of Gannett on any Business Day during the
Five-Year Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit to the extent that, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Five-Year Available Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Five-Year Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Application therefore, whether or not such maximum face amount is in effect at
such time.
(ii) The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit to the extent (a) that such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law, (b) any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Third
Amendment Effective Date, or shall impose upon the Issuing Bank any unreimbursed
loss, cost or expense which was not applicable on the Third Amendment Effective
Date and which the Issuing Bank in good faith deems material to it or (c) the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally.
(b) Procedure for Issuance of Letters of Credit. Gannett may from time to time
request that the Issuing Lender issue a Letter of Credit by delivering to the
Issuing Lender at its address for notices specified herein or otherwise on file
with the Administrative Agent (with a copy to the Administrative Agent) an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Unless the Issuing Lender has received
written notice from any Lender or the Administrative Agent at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit that the conditions precedent set forth in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the Issuing
Lender shall, on the

 

7



--------------------------------------------------------------------------------



 



requested date, issue a Letter of Credit or enter into the applicable amendment,
as the case may be, in accordance with its customary procedures (but in no event
shall the Issuing Lender be required to issue any Letter of Credit earlier than
three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating
thereto). The Issuing Lender shall furnish a copy of such Letter of Credit to
Gannett promptly following the issuance thereof. The Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof). A Letter of Credit shall be issued only to the
extent (and upon issuance of each Letter of Credit Gannett shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the L/C Obligations shall not exceed the L/C Commitment
and (ii) the aggregate amount of the Five-Year Extensions of Credit shall not
exceed the aggregate Five-Year Commitments. Such Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).
(c) Fees and Other Charges. Gannett will pay a fee on all outstanding Letters of
Credit at a per annum rate equal to the Applicable Margin then in effect with
respect to Eurodollar Loans under the Five-Year Facility, shared ratably among
the Five-Year Lenders and payable quarterly in arrears on each Fee Payment Date
after the issuance date. In addition to the foregoing fee, Gannett shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
(d) L/C Participations. (i) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Five-Year Commitment
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by Gannett in accordance with the terms of this Agreement,
such L/C Participant shall pay to the Issuing Lender upon demand an amount equal
to such L/C Participant’s Five-Year Commitment Percentage of the amount of such
draft, or any part thereof, that is not so reimbursed. Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, Gannett or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article 4, (iii) any
adverse change in the condition (financial or otherwise) of Gannett, (iv) any
breach of this Agreement by Gannett, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
(ii) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 2.20(d)(i) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
2.20(d)(i) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Five-Year Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

8



--------------------------------------------------------------------------------



 



(iii) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.20(d)(i), the Issuing Lender receives
any payment related to such Letter of Credit (whether directly from Gannett or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
(e) Reimbursement Obligation of Gannett. If any draft is paid under any Letter
of Credit, Gannett shall reimburse the Issuing Lender for the amount of (a) the
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment, not later than
12:00 Noon, New York City time, on (i) the Business Day that Gannett receives
notice of such draft, if such notice is received on such day prior to
11:00 A.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that Gannett receives such notice.
Each such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.9(a) and (y) thereafter,
Section 2.9(e).
(f) Obligations Absolute. Gannett’s obligations under this Section 2.20 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that Gannett may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. Gannett also agrees with the Issuing Lender that the Issuing Lender
shall not be responsible for, and Gannett’s Reimbursement Obligations under
Section 2.20(e) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among Gannett and any beneficiary of any Letter of Credit or
any other party to which such Letter of Credit may be transferred or any claims
whatsoever of Gannett against any beneficiary of such Letter of Credit or any
such transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender. Gannett agrees that any action lawfully taken
or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on Gannett and shall not
result in any liability of the Issuing Lender to Gannett.
(g) Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify Gannett and the
Administrative Agent of the date and amount thereof. The responsibility of the
Issuing Lender to Gannett in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining,
using reasonable care, that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
(h) Payments. Any payments and reimbursements due to the Issuing Lender
hereunder shall be remitted to the Administrative Agent which shall, in turn,
remit such funds to the Issuing Lender.
(i) Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 2.20,
the provisions of this Section 2.20 shall apply.

 

9



--------------------------------------------------------------------------------



 



12. Amendment to Article II. Article II of the Credit Agreement is hereby
amended by adding the following new Section 2.21 after new Section 2.20 as
follows:
“Section 2.21 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) if any L/C Obligations exists at the time a Lender becomes a Defaulting
Lender then within one Business Day following notice by the Administrative
Agent, Gannett shall cash collateralize such Defaulting Lender’s Five-Year
Commitment Percentage of the L/C Obligations in accordance with the procedures
satisfactory to the Administrative Agent for so long as such L/C Obligations are
outstanding;
(b) so long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by cash collateral
provided by Gannett.
13. Amendment to Article III. Article III of the Credit Agreement is hereby
amended by inserting the words “and issue and/or participate in Letters of
Credit” between the word “Loans” and the comma immediately thereafter in the
first sentence thereof.
14. Amendments to Article IV. Article IV of the Credit Agreement is hereby
amended by:
(i) inserting the words “and issue and/or participate in Letters of Credit”
between the words “Loan” and “hereunder” in the first line of the first sentence
thereof.
(ii) adding the following sentence at the end of clause (b) thereof:
“Each Borrowing hereunder shall constitute a representation and warranty by
Gannett as of the date of such extension of credit that the conditions contained
in this Article IV(b) have been satisfied.”
15. Amendment to Article V. Article V of the Credit Agreement is hereby amended
by inserting the words “and Letter of Credit” between the words “Loan” and “and”
in the second line of the first sentence thereof.
16. Amendment to Article VI. Article VI of the Credit Agreement is hereby
amended by inserting the words “and Letter of Credit” between the words “Loan”
and “and” in the second line of the first sentence thereof.
17. Amendment to Section 6.1. Section 6.1 of the Credit Agreement is hereby
amended by adding the following new paragraph (f) at the end thereof as follows:
“(f) cash collateralization established pursuant to Section 2.21 of this
Agreement.”
18. Amendment to Section 6.5 (“Indebtedness”). Clause (i) of Section 6.5(b) of
the Credit Agreement is hereby amended in its entirety as follows:
“(i) permit any Guarantor to, directly or indirectly, create, issue, incur,
assume, become liable in respect of or suffer to exist any Indebtedness, except
(A) unsecured Indebtedness, the proceeds of which are used to refinance any of
Gannett’s bonds having a maturity date earlier than the Five-Year Termination
Date, (B) Indebtedness among Gannett and one or more Guarantors, or among
Guarantors, in each case that is contractually subordinated to the Obligations
and (C) Indebtedness other than Indebtedness of a type specified in clauses
(A) or (B) of this paragraph (i) in an aggregate principal not to exceed
$693,429,000 at any one time outstanding; or”

 

10



--------------------------------------------------------------------------------



 



19. Amendment to Section 7.2. Section 7.2 of the Credit Agreement is hereby
amended by deleting existing paragraphs (a) and (b) thereof in their entirety
and inserting in lieu thereof the following new paragraphs (a) and (b):
“(a) If an Event of Default specified in Section 7.1(e) or (f) shall occur and
be continuing, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable.
(b) If an Event of Default other than those specified in Section 7.1(e) or
(f) shall occur and be continuing, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to Gannett, declare Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to Gannett,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement (including all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, Gannett shall as soon as
practicable thereafter, but in no event later than one Business Day thereafter,
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of Gannett hereunder. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of Gannett hereunder shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
Gannett (or such other Person as may be lawfully entitled thereto).”
20. Amendment to Section 8.10. Section 8.10 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“Section 8.10 Syndication Agent, Documentation Agent and Issuing Lender.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
(i) neither the Syndication Agent nor the Documentation Agent shall have any
duties or responsibilities hereunder, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against either the Syndication Agent or the Documentation Agent and (ii) the
Issuing Lender shall be entitled to the benefits of Article VIII in its capacity
as an Issuing Lender.”
21. Amendment to Section 9.1. Section 9.1 of the Credit Agreement is hereby
amended by adding the following clause (vi) at the end of the proviso thereof:
“; or (vi) amend, modify or waive any provision of Section 2.20 without the
written consent of the Issuing Lender”

 

11



--------------------------------------------------------------------------------



 



22. Amendment to Section 9.2. Section 9.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“Section 9.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Gannett, the Administrative Agent
or the Issuing Lender, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

     
Gannett:
  7950 Jones Branch Drive
 
  McLean, VA 22107
 
  Attention: Vice President & Treasurer
 
  Telecopy: 703-854-2047
 
  Telephone: 703-854-6248
 
   
The Administrative Agent:
  Bank of America, N.A.
 
  Bank of America Plaza
 
  901 Main Street
 
  Dallas, TX 75202-3714
 
  Attention: Antonikia (Toni) L. Thomas
 
  Telecopy: 877-206-8432
 
  Telephone: 214-209-1569
 
   
 
  With a copy to:
 
   
 
  Bank of America, Media & Telecom Group
 
  100 Federal Street
 
  Boston, MA 02110
 
  Attention: Peter van der Horst
 
  Telecopy: 980-233-7788
 
  Telephone: 617-434-0164
 
   
The Issuing Lender:
  Bank of America, N.A.
 
  (same address as above)

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lender or the Lenders shall not be effective until received.”
23. Amendment to Section 9.6. Section 9.6 of the Credit Agreement is hereby
amended by:
(i) deleting existing paragraph (a) in its entirety and inserting in lieu
thereof the following new paragraph (a):
“(a) This Agreement shall be binding upon and inure to the benefit of Gannett,
the Lenders, the Administrative Agent, the Issuing Lender, all future holders of
the Loans and Letters of Credit and their respective successors and assigns,
except that Gannett may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of each Lender.”
(ii) deleting the existing second sentence of paragraph (b) thereof in its
entirety and inserting in lieu thereof the following new sentence:
“In the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement, and Gannett, the
Administrative Agent and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.”

 

12



--------------------------------------------------------------------------------



 



(iii) deleting the existing first sentence of paragraph (c) thereof in its
entirety and inserting in lieu thereof the following new sentence:
“Any Lender other than any Conduit Lender (an “Assignor”) may, in accordance
with applicable law, at any time and from time to time assign to any Lender or,
with the consent of Gannett, the Administrative Agent and the Issuing Lender
(which, in each case, shall not be unreasonably withheld, delayed or
conditioned; it being understood that (i) the Administrative Agent and each
Lender effecting an assignment to any Person other than a Lender should notify
Gannett as promptly as possible of any request for assignment and Gannett, in
turn, should promptly consider such request for assignment; and (ii) Gannett’s
consent shall not be considered to be unreasonably withheld, delayed or
conditioned if Gannett withholds, delays or conditions its consent because,
among other factors, it is concerned about a potential Assignee’s capital
adequacy, liquidity or ability to perform its obligations under this Agreement),
to any Lender Affiliate, an additional bank, financial institution or other
entity (an “Assignee”) all or any part of its rights and obligations under this
Agreement pursuant to an Assignment and Acceptance, executed by such Assignee,
such Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that, unless otherwise agreed by Gannett and
the Administrative Agent, no such assignment to an Assignee (other than any
Lender or any Lender Affiliate) shall be in an aggregate principal amount of
less than $10,000,000, in each case except in the case of an assignment of all
of a Lender’s interests under this Agreement.”
(iv) deleting the existing second sentence of paragraph (d) thereof in its
entirety and inserting in lieu thereof the following new sentence:
“The entries in the Register shall be conclusive, in the absence of manifest
error, and Gannett, the Administrative Agent, the Issuing Lender and the Lenders
shall treat each Person whose name is recorded in the Register as the owner of
the Loans and any promissory notes evidencing the Loans recorded therein for all
purposes of this Agreement.”
24. Effectiveness. This Amendment shall become effective as of the date (the
“Third Amendment Effective Date”) on which the Administrative Agent shall have
received (i) counterparts hereof duly executed by Gannett and the Administrative
Agent and (ii) an executed consent letter from Lenders constituting Required
Lenders authorizing the Administrative Agent to enter into this Amendment.
25. Representations and Warranties. Gannett hereby represents and warrants that,
on and as of the Third Amendment Effective Date, after giving effect to this
Amendment:
(a) No Default or Event of Default has occurred and is continuing; and
(b) Each of the representations and warranties of Gannett in the Credit
Agreement and this Amendment is true and correct in all material respects, as if
made on and as of the date hereof; and since December 30, 2008 there has been no
Material change in the business or financial condition of Gannett and its
Subsidiaries taken as a whole that has not been publicly disclosed.
26. Continuing Effect. Except as expressly amended hereby, the Credit Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms. From and after the date hereof, all references in the Credit
Agreement thereto shall be to the Credit Agreement as amended hereby.
27. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

13



--------------------------------------------------------------------------------



 



28. Headings. Section headings used in this Amendment are for convenience of
reference only, are not part of this Amendment and are not to affect the
constructions of, or to be taken into consideration in interpreting, this
Amendment.
29. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
30. Expenses. Gannett agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
[Signature page follows]

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

            GANNETT CO., INC.
      By:   /s/ Michael A. Hart         Name:   Michael A. Hart        Title:  
Vice President & Treasurer       BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Antonikia (Toni) Thomas         Name:   Antonikia (Toni) Thomas 
      Title:   Assistant Vice President   

 

15